Case 1:19-cv-01138-TSE-IDD Document 14 Filed 05/15/20 Page 1 of 2 PageID# 212




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF VIRGINU
                                        Alexandria Division

  BOARD OF TRUSTEES,SHEET METAL
  WORKERS'NATIONAL PENSION
  FUND,e/nil,
              PlaintfiGf;

         V.
                                                                Civil Action No.l:19-cv-1138

  SP HEATING AND COOLING,INC.,
                Defendant

                                               ORDER

         On April 23, 2020, United States Magistrate Judge Ivan D. Davis entered Proposed
  Findings of Fact and Recommendations (the "Report") in this case, recommending that default
 judgment be entered in favor of the Boards of Trustees of the Sheet Metal Workers' National
 Pension Fund, the International Training Institute for the Sheet Metal and Air Conditioning
 Industry, the Sheet Metal Workers' Occupational Health Institute Trust,and the National Energy
  Management Institute Committee (collectively, 'Tlaintiffs") against Defendant SP Heating and
 Ccolmg,Inc.

        Upon consideration ofthe record and Judge Davis' Report, to vihich no objections have
 been filed,and having found no clear error/

        The Court ADOPTS,as its own,the findings offact and recommendations ofthe United
 States Magistrate Judge,as set forth in the Report(Dkt. 13),


  See Diamondv. ColonialLife dcAcc. Jns. Co,,416 F.3d 310,315(4th Cir. 2005)(in the absence
 ofany objections to a magistrate'sr<^rt,the court"need not conducta de novo review,butinstead
 must Wy satisfy itselfthat there is no clear error on the fiice ofthe record in order to accept the
 recommendation.'").
Case 1:19-cv-01138-TSE-IDD Document 14 Filed 05/15/20 Page 2 of 2 PageID# 213
